Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10, 12 are pending in this application.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections – 35 USC § 112

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “the right eye”. There is insufficient antecedent basis for this limitation in the claim. It appears, from the Specification, that “right eye” corresponds to the claimed “second eye” (paragraph [0027] of the published Specification). Thus, for the sake of compact prosecution, the limitation is assumed to read “the second eye”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows:

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific 

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

	Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed towards non-statutory subject matter as follows.
	Claim 12 defines “a computer-readable recording medium” embodying functional descriptive material. After close inspection of paragraph [0100] of the published specification, the Examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as a computer usable medium and what is not to be included as a computer usable medium.
	An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination. The broadest reasonable interpretation of a claim drawn to a computer usable medium (also called machine usable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
	However, the Examiner respectfully submits a claim drawn to such a computer usable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 9, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Bruijn (US 2013/0002846).

As to claim 1, De Bruijn (Figs. 1-6, 10) teaches a controller that is configured to determine a position of an object point (E.g. an external calibration marker) in a real space, based on a cornea image (Imaging of the user’s eye) [0062-0063] of a first eye 

As to claim 2, De Bruijn teaches wherein the controller is configured to determine, based on the cornea image of the first eye, a first cornea center position (c) which is a center of a boundary between a cornea and a sclera of the first eye in the real space (Shown in Fig. 3) and determine, based on the cornea image of the second eye, a second cornea center position (c corresponding to the second eye) which is a center of a boundary between a cornea and a sclera of the second eye in the real space (Shown in Fig. 3), and 
to determine a position of the object point based on the first cornea center position and the second cornea center position (As depicted in Figs. 5 and 7) [0080].

As to claims 8, 9, De Bruijn teaches the elements of claim 1 above.
De Bruijn also teaches a position determination system, comprising: 
an imaging device (CAM); and
a position determination device, comprising:
a communication module that is configured to receive a captured image (Imaging of the user’s eye) [0062-0063] generated by imaging first and second eyes of a user who is viewing an object point (E.g. an external calibration marker), by the imaging device (CAM); and 5Docket No. 005260-K00034 


As to claim 12, this claim is merely the corresponding computer-readable recording medium claim to device claims 8 and 9, and is rejected accordingly.

As to claim 3, De Bruijn teaches wherein the controller is configured to determine a first cornea direction (Direction along the dotted line shown in Fig. 3) which is a normal direction of a tangent plane at a center of the cornea of the first eye and determine a second cornea direction (Similar dotted line corresponding to the second eye shown in Fig. 3) which is a normal direction of a tangent plane at a center of the cornea of the second eye [0062], and 
to determine an intersection of a first straight line (Line extending from the cornea to the light source) from the first cornea center position toward the first cornea direction (Along the dotted line) and a second straight line (Line extending from the cornea of the second eye to the light source) from the second cornea center position toward the second cornea direction (Along the dotted line corresponding to the second eye), as the position of the object point (Both eyes looking at the same point would result in the two lines intersecting as a function of mathematics) [0062].

As to claim 4, De Bruijn teaches wherein the controller is configured to determine the position of the object point, based on a position of an imaging plane 

As to claim 5, De Bruijn teaches wherein the controller is configured to determine projection positions of the object point projected in the corneas of the first eye and the second eye, based on the positions of the images of the object point in the cornea images of the first eye and the second eye [0079], and to determine the position of the object point, based on the position of the imaging plane, the focal length, and the projection positions (All of the above mathematical variables are utilized, in conjunction to determine the position of the object) [0079-0080].

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. § 103 as being unpatentable over De Bruijn (US 2013/0002846) in view of Nakazawa (US 2017/0169578).

As to claim 7, De Bruijn teaches the elements of claim 1 above.

On the other hand, Nakazawa (Fig. 7) teaches wherein the controller is configured to determine a first cornea center position, based on major (Rmax) and minor (Rmin) axes of an ellipse which is formed by a part of the cornea image of the first eye [0051-0052].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the ellipse-based cornea center determination of Nakazawa with the cornea detection of De Bruijn because the combination would provide an accurate method to calculate the center of the cornea, resulting in further accuracy in the mathematically subsequent object location determination.

Claim(s) 10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over De Bruijn (US 2013/0002846) in view of Starner (US 9,268,024).

As to claim 10, De Bruijn teaches the elements of claim 1 above.
However, De Bruijn does not explicitly teach utilizing the eye detection system in a head-up display. 
On the other hand, Starner (Fig. 9) teaches a display system, comprising:
a head-up display (HMD) that is configured to display [Col. 4, Lines 30-50], based on the position of the object point determined by the controller (Location of the object determined based on the cornea) [Col. 3, Lines 49-55], a virtual image that the 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the HMD of Starner with the cornea-based image detection of De Bruijn because the combination would add the feature of augmented reality overlay to the overall system, increasing user engagement. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the rejection under 35 U.S.C. 112(b) is overcome.
Specifically, none of the cited references teaches the specifics of extracting the image of the object point from the cornea of the second eye based on an epipolar plane comprising the claimed elements in claim 6. The cited references only teach a generic version of the above process.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913. The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAM A MISTRY/Primary Examiner, Art Unit 2691